                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   YAKITORI BOY, INC.                                                 CIVIL ACTION

   v.                                                                 NO. 18-4094

   STARR INDEMNITY & LIABILITY,
   CO., et al.

                             ORDER RE: MOTION FOR LEAVE TO AMEND

          AND NOW, this 18th day of March, 2019, upon consideration of Plaintiff Yakitori Boy’s

Motion for Leave to Amend (ECF 11), and all submissions related to the Motion, and as discussed

further in the Court’s accompanying Memorandum, it is hereby ORDERED that:

     1. Plaintiff Yakitori Boy’s Motion for Leave to Amend is GRANTED; and Plaintiff shall have

          fourteen (14) days to file an Amended Complaint that names Aaron Gordon and Chris

          Schmid as plaintiffs or as nominal parties only.

                                                                       BY THE COURT:

                                                                       /s/ Michael M. Baylson
                                                                       _______________________________
                                                                       MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 18\18-4094 Yakitori Boy v Starr Indemnity\18cv4094 Order re Motion to Amend
